         Case 1:20-cr-00594-AJN Document 93 Filed 08/04/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,
                                                                                      8/4/21

                 –v–                                                            20-cr-594 (AJN)

                                                                                    ORDER
  Kevin Rolle,

                        Defendant.



ALISON J. NATHAN, District Judge:

       Mr. Rolle’s letter dated August 4, 2021, references a Pimentel letter prepared by the

Government. Dkt. No. 92. The Government shall submit a copy of the Pimentel letter to the

Court by August 4, 2021, at 5:00 p.m.

       SO ORDERED.

Dated: August 4, 2021                             __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
